Citation Nr: 1102852	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to nonservice-connected pension benefits.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, previously claimed as a mental health 
condition.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1980 
with Reserve service from June 1984 to June 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the Veteran did not satisfy the basic 
eligibility requirements for receipt of VA nonservice-connected 
pension benefits, and determined that new and material evidence 
had not been submitted to reopen a claim of service connection 
for an acquired psychiatric disorder, previously claimed as a 
mental health condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran served on active duty from January 1979 to March 
1980.  

3.  The Veteran served with the Army National Guard (ARNG) from 
June 1984 to June 1988.  

4.  The Veteran did not have active service during a period of 
war.  

5.  Service connection for an acquired psychiatric disorder was 
denied in a May 2007 rating decision.  The Veteran was notified 
of this decision and of his appeal rights.  He did not appeal the 
decision.  

6.  Since the May 2007 rating decision which denied service 
connection for an acquired psychiatric disorder, evidence that 
relates to an unestablished fact necessary to substantiate the 
claim has not been presented or secured.  

CONCLUSIONS OF LAW

1.  The basic requirements for entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 
3.12 (2010).

2.  The May 2007 rating decision, which denied entitlement to 
service connection for an acquired psychiatric disorder, is 
final, and evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Concerning the claim for nonservice-connected pension benefits as 
explained below, in the present case, there is no legal basis 
upon which the benefits may be awarded and the Veteran's claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of VCAA have no effect on an appeal where the law and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002).  

Turning to the Veteran's remaining claim, the Board finds that 
the VCAA notice requirements have been satisfied by the July 2008 
letter sent to the Veteran.  In the letter, the Veteran was 
informed that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post-service disability and the disease or 
injury in service, which was usually shown by medical records or 
medical opinions.  VA also informed him it had a duty to obtain 
any records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as records 
from private doctors and hospitals.  Finally, the letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  

VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  See Evans v. Brown, 9 
Vet. App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  The Veteran has been apprised 
of the information necessary to reopen his claim in the July 2008 
VCAA letter, and his claim was subsequently readjudicated.  There 
is no prejudice to the Veteran in this regard.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  The evidence of record includes 
the Veteran's service treatment records, personnel records, and 
VA outpatient treatment records dated August 2003 to July 2008.  

VA has not provided the Veteran with a medical opinion in 
connection with his claim; however, the Board finds that VA was 
not under an obligation to an opinion elicited in connection with 
his claim.  The Veteran has not brought forth new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds that VA 
was not under an obligation to provide a medical opinion in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the appellant.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision
A.  Nonservice-Connected Pension  

VA shall pay to each Veteran of a period of war who meets the 
service requirements and who is permanently and totally disabled 
from nonservice-connected disability not the result of the 
Veteran's willful misconduct, pension at a prescribed rate.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  

A Veteran meets the service requirements if he or she served in 
the active military, naval, or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability, (3) for a period of 90 consecutive days or more and 
such period began or ended during a period of war, or (4) for an 
aggregate of 90 days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  

For VA pension purposes, the periods of war are defined at 38 
C.F.R. § 3.2 (2010).   Specifically, according to 38 C.F.R. § 
3.2, the Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, for Veterans who 
served in the Republic of Vietnam during that period.  38 
U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, 
the wartime period for the Vietnam era is defined as beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is 
defined as the period beginning on August 2, 1990, through the 
date to be prescribed by Presidential proclamation or law.  See 
38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  

The Veteran's DD Form 214 and NGB Form 22 indicate that he served 
on active duty from January 1979 to March 1980 with Army Reserve 
National Guard service from June 1984 to June 1988.  His military 
service occurred between two periods of war - the wartime period 
for the Vietnam Era as a Veteran who did not serve in the 
Republic of Vietnam and the Persian Gulf War.  Thus, the Veteran 
does not have qualifying service for VA nonservice-connected 
disability pension benefits.  Furthermore, the Veteran does not 
contend that he actually had active service either prior to or 
subsequent to the aforementioned dates, January 1979 to March 
1980 and from June 1984 to June 1988.  As the law in this case, 
and not the facts, is dispositive of the issue, the Veteran has 
not stated a claim on which relief may be granted.  Accordingly, 
as a matter of law the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


B.  An Acquired Psychiatric Disorder, Previously Claimed as a 
Mental Health Condition

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 
7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of all 
the elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection for psychosis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

At the time of the May 2007 rating decision, which denied service 
connection for a mental health disorder, the evidence of record 
consisted of the Veteran's service treatment records and VA 
outpatient treatment records from August 2003 to July 2006.  
Service treatment records reflect no complaints, treatment, or 
diagnosis of an acquired psychiatric disorder.  The Veteran 
denied having or had previously depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort on his 
January 1984 report of medical history.  Furthermore, psychiatric 
testing upon entry into the Reserves was normal, as noted on the 
January 1984 report of medical examination.  Post service 
treatment records beginning in March 2006 reflect diagnoses of 
depressive disorder, not otherwise specified; schizoaffective 
disorder; and alcohol and cannabis abuse.  During an April 2006 
VA mental health physician initial assessment, it was reported 
that the Veteran's major stressors were the multiple losses in 
his life, which included the death of his girlfriend.  

The RO determined that without evidence of any complaints, 
treatment, or diagnosis of a psychiatric disorder in service, no 
evidence of a psychiatric disorder within the first post-service 
year, and with no evidence of a nexus between his psychiatric 
disability and service, service connection for such disability 
must be denied.  The Veteran was notified of the denial in a June 
2007 letter, including his appeal rights, and he did not appeal 
the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented evidence since the May 2007 rating 
decision, which relates to an unestablished fact necessary to 
substantiate the claim.  Since the May 2007 rating decision, the 
evidence received into the record includes VA outpatient 
treatment records from September 2007 to July 2008.  The VA 
outpatient treatment records show diagnoses of chronic 
schizoaffective disorder, alcohol abuse, and polysubstance abuse.  

While the evidence submitted in connection with his claim is new, 
in that it was not previously of record, it is not material, as 
it does not show that the Veteran's current acquired psychiatric 
disorder, namely chronic schizoaffective disorder was aggravated 
or caused by service.  Although the treatment records reflect 
continuing complaints and treatment for a psychiatric disability 
the records do not specifically indicate that his current 
disability is related to his active service.  The Court has held 
that additional evidence, which consists merely of records of 
post-service treatment that do not indicate that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  Furthermore, no other evidence pertaining to 
the claimed psychiatric disorder has been submitted.  The 
statements of the Veteran submitted since the last final denial 
do not address the basis of the claim that the current 
psychiatric disorder is related to service.  In fact, on the June 
2008 claim submitted by the Veteran, he reported the onset of his 
psychiatric disability in 1990.  As such, the Board concludes 
that this information, while new, is not material because it does 
not establish that the Veteran's acquired psychiatric disability 
is attributable to his active military service.  

For the reasons and bases set forth above, the Board finds that 
the evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  


ORDER

Entitlement to nonservice-connected pension benefits is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, previously 
claimed as a mental health condition, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


